MEMORANDUM *
The adverse credibility determination of the Immigration Judge (IJ) was based on misstatements by the IJ of the evidence in the record, on insignificant omissions in petitioner Dongxu Cong’s declaration, on speculation and conjecture about how petitioners obtained their visas, and on speculation and conjecture about the Chinese government’s failure to stop petitioners from leaving the country. These reasons do not constitute substantial evidence to support the IJ’s adverse credibility determination. See Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir.2006); Mamouzian v. Ashcroft, 390 F.3d 1129, 1137 (9th Cir.2004); Mendez-Efrain v. INS, 813 F.2d 279, 283 (9th Cir.1987). Therefore, petitioners did not need to provide corroborating evidence, and the availability of such evidence was irrelevant to their claims. See Guo v. Ashcroft, 361 F.3d 1194, 1201 (9th Cir.2004); Ladha v. INS, 215 F.3d *686889, 901 (9th Cir.2000); see also 8 U.S.C. § 1158(b)(1) (B) (ii) — (iii); cf. id. § 1252(b)(4)(D). Because a reasonable factfinder would be compelled to conclude that petitioners were credible, we grant the petition and remand for further proceedings pursuant to INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
GRANTED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.